ORDER
The pending motions and petitions in this case are resolved as follows: N.C.R. App. P. 27(c) provides that “[c]ourts may not extend the time for taking an appeal or for filing a petition for discretionary review.” For that reason, defendant’s “Motion to Deem Petition [and Notice of Appeal] Timely Filed” is denied, the State’s “Motion to Dismiss Defendant’s Notice of Appeal (Constitutional Question)” is allowed, and defendant’s “Petition for Discretionary Review” is dismissed. Defendant’s “Petition for Writ of Certiorari” is allowed in part and denied in part. Defendant’s “Petition for Writ of Certiorari” is allowed with respect to the issue of “whether the trial court erred in admitting the opinion testimony of witnesses Shukla and Chrysler.” Except as otherwise allowed, defendant’s “Petition for Writ of Certiorari” is denied.
By Order of the Court in Conference, this 5th day of November, 2015.
s/Ervin. J.
For the Court
WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 9th day of November, 2015.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk